Title: To James Madison from Thomas Bulkeley, 2 February 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


2 February 1802, Lisbon. Encloses three documents—his correspondence with Portuguese government regarding the quarantine imposed on all U.S. vessels. Has just received news from Belém of the arrival of four ships from the U.S. Will notify JM of how their quarantine was handled.
 

   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 1 p.; in a clerk’s hand, signed by Bulkeley. Enclosures are copies of Almeida to Bulkeley, 20 Jan. 1802 (2 pp.; in Portuguese with translation); Bulkeley to Almeida, 22 Jan. 1802 (2 pp.); and Almeida to Bulkeley, 23 Jan. 1802 (2 pp.; in Portuguese with translation). Also filed with the RC is a copy of Bulkeley to Almeida, 9 Jan. 1802 (3 pp.), requesting that the quarantine be lifted and explaining the process governing the issuance of health certificates by American officials.


   A full transcription of this document has been added to the digital edition.
